      Case 1:16-cv-00036-SPW-TJC Document 227 Filed 03/01/21 Page 1 of 9




                    UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                               BILLINGS DIVISION



                                               CV 16-36-BLG-SPW
FAITH MCLAIN,etal.,
                                               ORDER RE MAGISTRATE'S
                    Plaintiffs,                FINDINGS AND
                                               RECOMMENDATIONS
vs.



FRANCIS MCLAIN,et al.,

                    Defendants.


THE UNITED STATES OF
AMERICA,

                    Intervenor
                   Defendant and
                    Counter/
                    Cross-Claimant.


vs.



FAITH MCLAIN,et al..

                    Counterclaim
                   Defendants and


FRANCIS MCLAIN,et al..

                    Crossclaim
                    Defendants and
Case 1:16-cv-00036-SPW-TJC Document 227 Filed 03/01/21 Page 2 of 9
Case 1:16-cv-00036-SPW-TJC Document 227 Filed 03/01/21 Page 3 of 9
Case 1:16-cv-00036-SPW-TJC Document 227 Filed 03/01/21 Page 4 of 9
Case 1:16-cv-00036-SPW-TJC Document 227 Filed 03/01/21 Page 5 of 9
Case 1:16-cv-00036-SPW-TJC Document 227 Filed 03/01/21 Page 6 of 9
Case 1:16-cv-00036-SPW-TJC Document 227 Filed 03/01/21 Page 7 of 9
Case 1:16-cv-00036-SPW-TJC Document 227 Filed 03/01/21 Page 8 of 9
Case 1:16-cv-00036-SPW-TJC Document 227 Filed 03/01/21 Page 9 of 9
